Citation Nr: 1210810	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982, from December 1990 to April 1991, and from February 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a January 2012 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a bilateral wrist disability, separate from her service-connected right and left ulnar neuropathy, related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The RO has obtained all of the Veteran's service treatment records, as well as her identified private and VA post service treatment records.  Other than her service-connected left and right ulnar neuropathy, no current right or left wrist disability is shown.  While the Veteran is competent to report complaints of bilateral wrist pain, she is not competent to render a diagnosis, or attribute her bilateral wrist pain to a specific disability.  This is the province of trained medical professionals, and the Veteran has not been shown to have the requisite training or credentials needed to associate symptoms with one medical diagnosis, as opposed to another.  Moreover, as noted in more detail below, the Veteran's treating physicians have repeatedly attributed her complaints of bilateral wrist pain to her already service-connected left and right ulnar neuropathy.  See 38 C.F.R. § 3.159(a)(2).  Accordingly, a VA examination is not required in this matter. 38 U.S.C. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet.App. 79, 81 (2006). See also 38 C.F.R. § 3.159(c) (2009).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

During the course of this appeal, the RO issued a May 2008 rating decision granting service connection for left and right ulnar neuropathy (claimed as bilateral hand numbness), and assigned separate disability ratings of 20 percent, effective December 8, 2005.

An April 2006 treatment report noted the Veteran's complaints of tingling, numbness, and paresthesias to both hands.  The report concluded with a diagnosis of history and physical examination strongly suggestive of carpal tunnel syndrome to be confirmed by an EMG and nerve conduction study.  A December 2006 nerve conduction study revealed an impression of demyelinating ulnar neuropathy at the left wrist.  A March 2008 VA examination of the hands noted the Veteran's complaints of paresthesias in both hands, right greater than the left.  Neurological examination revealed some diminished sensation in the ulnar distribution of the right hand.  The report concluded with an impression of ulnar neuropathy of the right hand and a questionable diagnosis of ulnar neuropathy of the left hand.  An April 2008 nerve conduction study revealed an impression of findings suggestive of demyelinating ulnar neuropathy across the right elbow, without evidence of axonal loss.

Other than her service-connected left and right ulnar neuropathy, no current right or left wrist disability is shown.  While the Veteran is competent to report complaints of bilateral wrist pain and numbness, she is not competent to render a diagnosis, or attribute her manifestations to a specific disability.  This is the province of trained medical professionals, and the Veteran has not been shown to have the requisite training or credentials needed to associate symptoms with one medical diagnosis, as opposed to another.  See 38 C.F.R. § 3.159(a)(2).  

Although the Veteran is shown to have complained of and been treated for numbness of the hands and wrists both during and after her discharge from military service, medical evidence of record reveals that this condition has repeatedly been attributed to bilateral ulnar neuropathy and carpal tunnel syndrome.  No diagnosis of a right or left wrist disability, other than service-connected for left and right ulnar neuropathy, is shown.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The preponderance of the evidence is against the Veteran's claims for service connection for a bilateral wrist disability; there is no doubt to be resolved; and service connection for a bilateral wrist disability is not warranted.


ORDER

Service connection for a bilateral wrist disability is denied.


REMAND

The Veteran is seeking service connection for a low back disability.  She contends that her current low back disability is the result of inservice injuries.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.

A review of the Veteran's service treatment records revealed complaints of low back pain in November 2004, December 2004, February 2005 and January 2006.  The November 2004 treatment report noted the Veteran's complaints of intermittent back pain for the past year.  In January 2006, a month after her discharge from the service, the Veteran filed her present claim seeking service connection for a low back disability.  During the January 2012 video conference hearing, the Veteran testified that she has had low back pain since her period of military service in 2004.

The Veteran is competent to report manifestations of back pain.  Given the Veteran's allegations of having had back pain since service, along with multiple inservice treatment reports referencing the Veteran's complaints of back pain, the RO should provide the Veteran with a VA examination to determine the existence and etiology of any current back disorder found.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, this case is Remanded for the following:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated her for a low back disability since her discharge from the service in December 2005.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing her of the steps taken to obtain the records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.

2.  The Veteran must be afforded an examination to determine the existence and etiology of any current low back disability found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, the examiner must state whether any diagnosed low back disability is related to the Veteran's military service or to any in-service incident.  A complete rationale for all opinions must be provided.  

3.  Notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions and any other development indicated, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


